Citation Nr: 9933920	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from August 1947 to August 
1951, appealed that decision.

In April 1999, the Board remanded this claim for further 
development, which has since been accomplished, and the claim 
has since been referred to the Board for review.


FINDING OF FACT

Current manifestation's of the veteran's service-connected 
psychiatric disability include feelings of worthlessness and 
restlessness on occasion, with mildly pushed speech, bright 
mood, a non-labile affect, normal concentration and 
unimpaired judgment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 
4.125-4.132, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that the VA has fulfilled 
its duty to assist the veteran.

By way of background, an August 1963 rating decision granted 
service connection for a psychoneurosis, characterized as an 
anxiety reaction, and awarded a 30 percent disability 
evaluation for such.  Other evidence in the claims file 
reflects that that level of disability attributable to this 
service connected disability has remained substantially 
static until the time of this current claim.  However, the 
Board does note that the veteran was hospitalized for 
depression for just under three weeks in September 1985.  One 
resulting report from that hospitalization noted that one of 
the veteran's children had died in an accident, but it is not 
clear from that report whether such was a precipitating event 
in the hospitalization.

The veteran filed this current claim in January 1998.  
Relevant evidence in this claim includes a February 1998 VA 
examination report.  At that time, the veteran reported that 
he had received in-patient therapy in 1991 at a private 
hospital for his service connected disorder, and that he now 
received ongoing treatment (every three months) from a Dr. 
Holemon.  The veteran also related that since his last 
hospitalization he had increased his involvement with Masonic 
activities, and in doing so, was well-accepted and active.  
He also related that he had by then retired as a sheet metal 
worker, and that he argued with his wife.

As to more recent psychiatric symptoms, the veteran reported 
that he has anxiety that increases prior to Masonic meetings, 
but that these dissipate once he arrives.  In addition, he 
stated that he could go several weeks before a shift would 
occur from a bright to a dysphoric mood, when he would feel 
worthless, suicidal and restless, but without motivation.  
The veteran also reported that he slept only about 4 hours 
per night.  

Objectively, the veteran was described as oriented, well-
groomed and chatty.  Clear articulation of words was noted, 
although there was some "mild push of speech".  There were 
no preoccupations, delusions or feelings of guilt.  There was 
no reference to unresolved grief, and mood was characterized 
as "[b]right", but not grandiose.  Affect was described as 
"[v]ery expressive", but not labile.  Attention and 
concentration were within normal limits.  Insight was 
described as retained, and judgment was described as 
"[r]eflective".  In sum, the examiner stated that the 
veteran's service connected disability had continued, and 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 70.

In correspondence dated June 1998, one of the veteran's 
private physicians, Royal J. Eaton, M.D., informed the 
veteran's representative that the veteran was taking Zoloft 
to control his depression, the latter being disruptive of his 
sleep.

As a result of the April 1999 Board remand, the RO obtained 
private treatment records from R. Eugene Holemon, M.D. dated 
from 1997 to 1999.  Records from November 1997 recorded 
complaints related to insomnia, and a May 1998 entry recorded 
the veteran's complaints related to receiving additional VA 
compensation for his disability.  A March 1999 entry noted 
that the veteran reported increased psychiatric problems, in 
particular increased depression.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's psychiatric disability has been assigned a 30 
percent schedular evaluation in accordance with the 
provisions of Diagnostic Code 9400.  Psychiatric disorders, 
including anxiety disorders, are evaluated under the General 
Rating Formula for Mental Disorders.  A pertinent 30 percent 
evaluation envisions occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Even 
more severe symptomatology would warrant a higher evaluation.  
The General Rating Formula for Mental Disorders incorporates 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., American Psychiatric 
Association, 1994.  (DSM-IV.)  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

Following its review of the pertinent evidentiary record, the 
Board is of the opinion that entitlement to a rating in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability is not warranted.  In reaching this 
conclusion, the Board is constrained to point out that, when 
the veteran was examined by VA in February 1998, his speech 
was described as being only 'mild[ly] push[ed]', in 
contradistinction to the requisite circumlocutory or 
stereotypical speech which (if present) would otherwise be 
characteristic of disability warranting a 50 percent rating 
under the above-cited criteria.  In addition, the '[b]right' 
mood the veteran was noted to have when examined by VA in 
February 1998 merely comprises a manifestation of pertinent 
disablement warranting a 30 percent rating (the veteran's 
present pertinent evaluation).  Moreover, while flattened 
affect (if evident) would comprise a characteristic 
independently representative of disability warranting a 50 
percent rating under the pertinent rating criteria, the 
veteran's affect was specifically described as being '[v]ery 
expressive', without lability, on the February 1998 VA 
examination.  Further, while the June 1998 statement from Dr. 
Eaton indicates that the veteran's sleep is disruptive, the 
Board would point out that even if his problematic sleep 
constituted sleep impairment of chronic derivation, it would 
still only be independently characteristic of pertinent 
disablement commensurate with a 30 percent rating, identical 
to the veteran's present pertinent evaluation.  Finally, 
while impaired judgment, if shown, would be indicative of 
related disablement warranting a 50 percent rating under the 
evaluation criteria, the same was not indicated on the 
February 1998 VA examination, the veteran's judgment on such 
occasion being merely described as '[r]eflective'.  In light 
of the foregoing observations, then, the Board is readily 
persuaded, even with consideration of the above-stated 
provisions of 38 C.F.R. § 4.7, that a disability rating in 
excess of the 30 percent evaluation presently assigned for 
the veteran's service-connected psychiatric disability is not 
in order.   

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board's perusal of the pertinent evidentiary 
record does not disclose factors inclusive of any notion that 
the veteran's psychiatric disability occasions marked 
interference with employment (he is, in any event, retired).  
Therefore, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  




ORDER

An increased rating for psychiatric disability is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

